Exhibit 99.1 FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Shanxi Xinxing Education Investment, Ltd. 409# Huitong North Road Taiyuan City We have audited the accompanying consolidated balance sheets of Shanxi XinXing Education Investment, Ltd. (the Company) as of August 31, 2011 and 2010, and the related consolidated statements of operations and other comprehensive income, changes in stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our qualified audit opinion. The Company’s property and equipment, net of accumulated depreciation is carried at $53,471,557 and $51,402,245 at August 31, 2011 and 2010, respectively.We were unable to obtain sufficient appropriate audit evidence about the original cost and carrying amount of the Company’s property and equipment balance along with depreciation expense as of August 31, 2011 and 2010.Consequently, we were unable to determine whether any adjustments to these amounts were necessary. In our opinion, except for the possible matter described in the preceding paragraph, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of August 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for the two-years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah November 15, 2011 Index to Consolidated Financial Statements CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENT OF CASH FLOWS 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 6 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED AUGUST 31, 2 7 SHANXI RISING EDUCATION INVESTMENT COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS August 31, August 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Inventory - Due from related parties - Prepayments and other current assets Total Current Assets LONG-TERM ASSETS - Property and equipment, net Land use rights, net - Construction in progress Total Long-Term Assets - TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements 1 SHANXI RISING EDUCATION INVESTMENT COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) August 31, August 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Other payables Deferred revenue Due to related parties Accrued expenses and other current liabilities Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share Capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements 2 SHANXI RISING EDUCATION INVESTMENT COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For The Years Ended August 31, REVENUES COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES General and administrative ) ) TOTAL OPERATING EXPENSES ) ) INCOME FROM OPERATION OTHER INCOME (EXPENSE) Interest income INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ See accompanying notes to the consolidated financial statements 3 SHANXI RISING EDUCATION INVESTMENT COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For The Years Ended August 31, Net income $ $ Foreign currency translation, net of tax Total comprehensive income $ $ See accompanying notes to the consolidated financial statement 4 SHANXI RISING EDUCATION INVESTMENT COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For The Years Ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Depreciation and amortization of property and equipment Amortization of land use rights - Changes in operating assets and liabilities: Adjustments in net cash (used in) provided by operating activities Inventory Prepayments and other current assets ) Accounts payable ) Other payables ) ) Deferred revenue ) Accrued expenses and other current liabilities ) Net cash (used in) provided by operating activities $ $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment $ ) $ ) Purchase of land use right ) - Advances to/due from related parties ) - Collection of amounts due from related parties - Net cash provided by (used in) investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from capital contributions $ $
